DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species B in the reply filed on March 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 1-20 are being examined.

Information Disclosure Statement
The information disclosure statements filed 3/15/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited NPL reference was not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining 
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 is found to be indefinite because Examiner is unsure of the scope of the limitation “the second therapeutic electrode, the second sensing electrode and the first insulative layer are positioned on an opposite side of the knife slot”.  It appears as though this should recite ‘the second insulative layer’.  Appropriate correction is required. 
Claims 14 and 20 are both found to be indefinite because their scope is unclear.  More specifically, it is unclear how/whether these claims are related to the previously-recited ‘sensing electrode configured to help determine a parameter’ limitation.  It appears as though the parameters of claims 14 and 20 should be more closely tied to the parameters mentioned in the independent claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8, 12-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell, U.S. 2017/0238991 (hereinafter Worrell).
Regarding claims 1 and 12, Worrell discloses (note figs. 188-189; paragraphs 693-696) an electrode assembly comprising: first and second therapeutic RF electrodes (4604; note paragraph 334); first and second sensing electrodes (4608); a first insulative layer (4618) 
  Regarding claim 2, Worrell discloses (note figs. 188-189) an electrode assembly wherein the therapeutic electrode comprises a rectangular shape.
Regarding claims 3 and 6, Worrell discloses (note figs. 188-189) an electrode assembly wherein the sensing electrode ‘overlays’ (i.e., covers a lowers surface of) the therapeutic electrode, and the insulative layer ‘overlays’ (i.e., covers a lowers surface of) the therapeutic electrode.  It should be noted that according to Oxford Dictionary, “overlay” has been defined as ‘to cover the surface of something with a coating’. 
Regarding claims 5 and 14, Worrell discloses (note paragraphs 693-696) an electrode assembly wherein the sensing electrode is configured to help determine an ‘electrical continuity of the tissue’.
Regarding claim 8, Worrell discloses (note figs. 188-189) an electrode assembly wherein the insulative layer is ‘congruent’ with the sensing electrode.  It should be noted that Collins English Dictionary states: ‘if one thing is congruent with another thing, they are similar or fit together well’.
Regarding claim 13, Worrell discloses (note figs. 188-189) an electrode assembly wherein the components are positioned in the claimed manner.
Regarding claim 18, Worrell discloses (note figs. 188-189) an electrode assembly wherein the first and second sensing electrodes necessarily form a ‘conductive gap spacer’ .

Claim(s) 1-3, 5, 6, 8, 10-12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker, U.S. 6,126,658 (hereinafter Baker).
Regarding claims 1, 10, 11, and 19, Baker discloses (note fig. 5 and abstract; note col. 6, line 4; col. 8, line 5) an electrode assembly comprising: a first (region of ‘30A’ above ‘50A’), second (region of ‘30A’ between ‘50A’ and ‘72A’), and third (region of ‘30A’ below ‘72A’) insulative layer; a therapeutic RF electrode (50A) positioned between the first and second insulative layers; a sensing electrode (72A) positioned between the second and third insulative layers, wherein the therapeutic and sensing electrodes are configured to contact tissue.
Regarding claim 2, Baker discloses (note fig. 5) an electrode assembly wherein the therapeutic electrode comprises a ‘rectangular’ shape.
Regarding claims 3 and 6, Baker discloses (note fig. 5) an electrode assembly wherein the sensing electrode ‘overlays’ (i.e., ‘covers’ a lowers surface of) the therapeutic electrode, and the insulative layer ‘overlays’ (i.e., covers a lowers surface of) the therapeutic electrode.  It should be noted that according to Oxford Dictionary, “overlay” has been defined as ‘to cover the surface of something with a coating’. 
Regarding claims 5, 14, and 20, Baker discloses (note fig. 5 and abstract; note col. 6, line 4; col. 8, line 5) an electrode assembly wherein the sensing electrode is configured to help determine a ‘temperature transition point’ in the tissue.
note fig. 5) an electrode assembly wherein the insulative layer is ‘congruent’ with the sensing electrode.  It should be noted that Collins English Dictionary states: ‘if one thing is congruent with another thing, they are similar or fit together well’.
Regarding claim 12, Baker discloses (note fig. 5 and abstract; note col. 6, line 4) an electrode assembly comprising: first and second therapeutic RF electrodes (50A-B); first and second sensing electrodes (72A-B); a first insulative layer (region of ‘30A’ between ‘50A’ and ‘72A’) between the first therapeutic and sensing electrodes, and a second insulative layer (region of ‘30A’ between ‘50B’ and ‘72B’) between the second therapeutic and sensing electrodes, wherein the therapeutic and sensing electrodes are configured to contact tissue.
Regarding claim 18, Baker discloses (note fig. 5) an electrode assembly wherein the first and second sensing electrodes necessarily form a ‘conductive gap spacer’ configured to necessarily ‘control a minimum gap’ between the jaws.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 9-11, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell.
In re Dailey et al., 149 USPQ 47.
Regarding claims 9 and 17, Worrell discloses (see above) an electrode assembly comprising sensing electrodes, therapeutic electrodes, and insulative layers that are all flexible.  However, Worrell fails to explicitly disclose insulative layers having a greater flexibility than the electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the material of the insulative layers of Worrell to have a greater flexibility than the material of the electrodes, since it has been held to be within the In re Leshin, 125 USPQ 416.
Regarding claims 10, 11, 19, and 20, Worrell discloses (see above) an electrode assembly comprising: two insulative layers (4618 and 4616); an RF electrodes (4604; note paragraph 334); and a second sensing electrode (4608) disposed between the insulative layers, wherein the therapeutic and sensing electrodes are configured to contact tissue.  However, Worrell fails to explicitly disclose an electrode assembly having an additional insulative layer, wherein the therapeutic electrode is disposed between this insulative layer and one of the other insulative layers.  A different embodiment of Worrell (note figs. 10-17) teaches an electrode assembly having an additional (outer) insulative layer (composed of stop members ‘206’).  It is well known in the art that this design prevents unwanted electrode contact, thereby resulting in increased safety.  Therefore, it would’ve been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the apparatus of Worrell to comprise an additional (outer) insulative layer, wherein the therapeutic electrode is disposed between this insulative layer and one of the other insulative layers, in order to prevent unwanted electrode contact and increase safety.  

Claims 4, 7, 15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Herczog, GB 2,037,167 (hereinafter Herczog).
Regarding claims 4, 7, 15, and 16, Baker discloses (see above) an electrode assembly comprising sensing electrodes and insulative layers, but fails to explicitly disclose whether they have the specifically-claimed shape.  Herczog teaches (note fig. 1a) electrodes (b1-2) with In re Dailey et al., 149 USPQ 47.  

Claims 9, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker.
Regarding claims 9 and 17, Baker discloses (see above) an electrode assembly comprising sensing electrodes, therapeutic electrodes, and insulative layers, but fails to explicitly disclose insulative layers having a greater flexibility than the electrodes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have modified the material of the insulative layers of Baker to have a greater flexibility than the material of the electrodes, since it has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.

Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Baker, U.S. 6,113,598 (hereinafter Baker-2).
Regarding claim 13, Baker discloses (see above) an electrode assembly comprising therapeutic electrodes, sensing electrodes, and insulative layers.  However, Baker fails to explicitly disclose an electrode assembly having the claimed arrangement, wherein these components are disposed on opposing sides of a knife slot.  Baker-2 teaches (note figs. 13-14C) a similar electrode assembly that includes a blade and knife slot along its central axis.  It is well known in the art that this design enables mechanical tissue cutting, thereby resulting in a device having increased versatility.  Therefore, it would’ve been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Baker to comprise a blade and knife slot along its central axis, in order to enable mechanical tissue cutting and increase versatility.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794